PER CURIAM.
Upon an appeal from an order, 30 F.Supp* 793, dismissing a libel proceeding against the respondent, it appearing to the court: that the action is one against an administrative agency of the National Government exercising a governmental function and so is a suit against the United States; and it appearing that the government neither in the National Labor Relations Act nor otherwise, insofar as we are advised, has consented to such suit, it is hereby ordered that the judgment below be and it is hereby affirmed.